         Case 1:19-cv-00134-TJC Document 17 Filed 06/08/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 CHERYL ANN MALONEY,                               CV 19-134-BLG-TJC

                      Plaintiff,
                                                   ORDER
 vs.

 ANDREW M. SAUL, Commissioner
 of Social Security Administration,

                      Defendant.

       Based on the stipulation of the parties (Doc. 16), it is ORDERED that the

case be REVERSED and REMANDED for further administrative proceedings

including a de novo hearing pursuant to sentence four of 42 U.S.C. § 405(g). On

remand, the Appeals Council will remand the case to a new administrative law

judge (ALJ), who shall update the medical records, fully develop the

administrative record, offer Plaintiff the opportunity for a hearing, and issue a new

decision. The ALJ shall also:

   • Comply with prior remand orders from the Court and the Appeals Council in

       considering whether Diane Quick, Ph.D. is a treating licensed psychologist,

       and therefore was an acceptable medical source. On remand, the ALJ should

       further develop this issue, including re-contacting Dr. Quick, as to whether

       she was a licensed psychologist at the time she issued her opinions;
        Case 1:19-cv-00134-TJC Document 17 Filed 06/08/20 Page 2 of 2



   • Reassess Plaintiff’s maximum residual functional capacity; and

   • Reassess Plaintiff’s ability to perform other work in the national economy.

      Upon proper application, Plaintiff may seek an award of reasonable attorney

fees under the Equal Access to Justice Act, 28 U.S.C. § 2412.

      DATED this 8th day of June, 2020.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
